Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
John S. Breen and Teresa J. Breen appeal from the district court’s order affirming the bankruptcy court’s order dismissing their complaint filed against Baltimore Gas & Electric alleging violations of the automatic stay in their bankruptcy proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Breen v. Baltimore Gas & Elec. Co., Nos. CA-05-156-RDB; BK-02-58017; AP-02-5817 (D.Md. Aug. 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED